DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The vibration profile for the specific planet gear of the plurality of planet gears includes all a plurality of vibration data” which is grammatically incorrect and leads to indefiniteness as to how the data and profile are related. 
Claim 18 recites “and the sensors are” which lacks antecedent basis, as only time-continuous vibration sensors have been defined in claim 12 so it is unclear what “the sensors” would be as these are already vibration sensors as later required by claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2018193049 (see IDS filed 6/24/2021) hereby referred to as Luck. The Examiner notes that an English version of the text was provided with the Non-final mailed 8/20/2021 and the Examiner has included quotations when possible to assist in explanation).
Regarding claim 21: Luck discloses A method for obtaining performance data for a plurality of mechanical elements, each element engaged in a periodic rotation of a known speed within a mechanical system, the method comprising: 
receiving, via a processor, a plurality of vibration data signals, each being representative of the periodic rotation of a respective one of the plurality of mechanical elements when the respective element rotates within a corresponding time period (Luck Fig 1, Description “determining damage, wear and / or imbalance in a transmission designed as a gear transmission, in particular an epicyclic gearbox” “Measurement curve for a rotating transmission part of the transmission, e.g. a sun gear or at least one planet gear of a planetary gear, is detected”); 
generating, via the processor, a plurality of time-successive data bins, each bin having content associated with one of the corresponding time periods (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft); and 
analyzing, via the processor, content from each of the plurality time of-successive data bins, the analyzing generating a consolidated performance profile for each of the mechanical elements (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” and “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis), each performance profile containing data associated only with its respective mechanical element (Luck description “The respective signal profile is representative of one certain tooth pairing” which the examiner takes to be equivalent to associating with the pairing, and which fits with the Applicant’s own description in the cited 0083 and 00126 of the instant specification as filed).
Regarding claim 22: Luck discloses the limitations of claim 21 as described above. Luck also discloses resampling the content from each of the plurality time of-successive data bins and averaging the resampled content to obtain a time-averaged performance profile for each respective mechanical element (Luck description “Via the ensemble-averaged measured values or measured value profiles, which the sensor devices Sei to Se5 at the fixed ring gear H”).
Regarding claim 23: Luck discloses the limitations of claim 21 as described above. Luck also discloses scaling content from each of the plurality of time-successive data bins by a sensor-specific factor (Luck description “In this case, in a first method step A1, the phase relationship of the gearwheels of the epicyclic gearbox 100 and thus the triggering time tjR are determined via the phase determination sensor PS. Incidentally, in method step A1, an average value can also be formed for the selection of the possible tooth combinations via the measuring points of the sensor devices Sei to Se5 in order to mittein the influence of the teeth of the ring gear H, at which a deformation and structure-borne noise is measured during operation of the epicyclic gear 100 , In a subsequent method step A2, then, at the trigger times, a detection of the measurement signals or measured values or measured value profiles including the summation in the signal sequence memory SVS takes place. At the same time, an increase in the respective counter reading (possibly of a plurality of tooth-specific and / or error-specific counter readings) takes place in the counter memory ZS in order to store the number of measurements made”).
Regarding claim 24: Luck discloses the limitations of claim 21 as described above. Luck also discloses the plurality of mechanical elements are a plurality of planet gears, each planet gear comprising a plurality of teeth on an outer circumference of the planet gear (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects”).
Regarding claim 25: Luck discloses the limitations of claim 24 as described above. Luck also discloses receiving, via the processor, a plurality of tooth-specific time-successive data bins, each bin having content associated with a corresponding time period within which each tooth of the plurality of teeth of the respective element rotates ((Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018193049 (see IDS filed 6/24/2021) hereby referred to as Luck. The Examiner notes that an English version of the text was provided with the Non-final mailed 8/20/2021 and the Examiner has included quotations when possible to assist in explanation) in view of Ricci (US 2016/0163133).
Regarding claim 1: Luck discloses a method for obtaining mechanical state/property data for a plurality of mechanical elements engaged in a periodic rotation within a mechanical system (Luck fig 1, claim 1), the method comprising: 
generating, via a respective sensor of a plurality of MSP sensors, a respective MSP sensor signal to be received at a processor, the respective MSP sensor signal being indicative of a sensed mechanical property of mechanical elements, the plurality of MSP sensors being attached along a surface of an exterior of the mechanical elements (Luck ref Se1-Se5), the plurality of MSP sensors being spaced apart from each other along a sensing path of the periodic rotation of the mechanical elements, (Luck Fig 1, Description “determining damage, wear and / or imbalance in a transmission designed as a gear transmission, in particular an epicyclic gearbox” “Measurement curve for a rotating transmission part of the transmission, e.g. a sun gear or at least one planet gear of a planetary gear, is detected”); 
for a first time-continuous mechanical data signal being a first respective time-continuous MSP signal from a first MSP sensor of the plurality of MSP sensors (Luck Description “it is provided that during operation of the transmission by means of the at least one electronic sensor device at the measuring point, periodically at least one measured value or a measured value profile is detected at the at least one trigger instant, in which at least two rotating gear parts of the transmission have a specific phase relationship to one another”);
determining via the processor, a first series of respective consecutive time windows when each respective mechanical element passes within a sensing range of the first MSP sensor (Luck description “By means of at least one electronic sensor device at a measuring point on a transmission part of the transmission periodically at least one predetermined trigger time (and thus phase synchronous) in each case at least one measured value“); 
determining a respective first plurality of time-separated gear data bins, each data bin including a first mechanical property sensor data for only one respective specific mechanical element of the plurality of mechanical elements based on the first series of respective consecutive time windows (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft); 
for a second time-continuous vibration signal being a second respective time-continuous MSP signal from a second MSP sensor of the plurality of MSP sensors (Luck description where the language “at least one” provides for multiple, see also Fig 1): 
determining via the processor, a second series of respective consecutive time windows when each respective mechanical element passes within a sensing range of the second MSP sensor (Luck description “By means of at least one electronic sensor device at a measuring point on a transmission part of the transmission periodically at least one predetermined trigger time (and thus phase synchronous) in each case at least one measured value“); 
determining a respective second plurality of time-separated gear data bins which each includes second MSP sensor data for only the one respective specific mechanical element based on the second series of respective consecutive time windows (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft); 
determining via the processor that a first gear data bin from the first plurality time-separated of gear data bins occurs over a first time interval t (Luck description “trigger time and thus the summation should take place at each renewed (periodic) occurrence of this signal during operation of the epicyclic gearbox” where this provides time periods; 
determining via the processor that a second gear data bin from the second plurality of time-separated gear data bins occurs over a second time interval t+1, wherein the second time interval is successive to the first time interval t (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis); and 
combining via the processor the first gear data bin and the second gear data bin as successive first and second successive gear data bins, wherein the processor establishes a first element-specific mechanical state/property profile containing data associated only with the one specific mechanical element (Luck description “The respective signal profile is representative of one certain tooth pairing” which the examiner takes to be equivalent to associating with the pairing, and which fits with the Applicant’s own description in the cited 0083 and 00126 of the instant specification as filed), the profile indicative of a mechanical/state property of the one respective specific mechanical element over an extended time interval which includes the first time interval t and the second time interval t+1 (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis).
Luck does disclose the signal is continuous after a triggering (see the quoted section above, but this is not explicitly “a respective time-continuous MSP sensor signal to be received at a processor, the respective time-continuous MSP sensor signal” as provided in the amended claim language.
Ricci discloses a health monitoring system using vibration sensing (see Ricci paragraphs 0521, 0113) which determines conditions of the elements (Ricci 0475, 0378, 0521 and 0543) which explicitly discloses the analysis can be performed using time-continuous signals (Ricci 0410, 0450, 0475). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a time continuous monitoring, such as that in Ricci, in the method of Luck in order to monitor the health of vehicle systems and subsystems and diagnose detected anomalies (Ricci abstract).
Regarding claim 2: Luck and Ricci disclose the limitations of claim 1 as described above. Luck also discloses repeating the method steps for additional MSP sensors of the plurality of MSP sensors, wherein the first element-specific mechanical state/property profile for the one respective specific mechanical element includes all the MSP data for the one respective specific mechanical element from all of the MSP sensors of the plurality of MSP sensors (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis);.
Regarding claim 3: Luck and Ricci disclose the limitations of claim 1 as described above. Luck also discloses performing the method steps for a second specific mechanical element which is different from the one respective specific mechanical element, wherein the method establishes a second element-specific mechanical state/property profile for the second specific mechanical element (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft).
Regarding claim 4: Luck and Ricci disclose the limitations of claim 1 as described above. Luck also discloses the mechanical elements are a plurality of planet gears and the plurality of MSP sensors are a plurality of vibration sensors configured to detect vibrations from the planet gears, and wherein the method comprises generating at the microprocessor, from the vibration sensor data from the plurality of vibration sensors, a vibration profile for the one specific planet gear of the plurality of planet gears (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects”).
Regarding claim 5: Luck and Ricci disclose the limitations of claim 4 as described above. Luck also discloses repeating the method steps for additional vibration sensors of the plurality of vibration sensors, wherein the vibration profile for the specific planet gear of the plurality of planet gears includes all the vibration data for the one specific planet gear from all the vibration sensors of the plurality of vibration sensors (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5).
Regarding claim 6: Luck and Ricci disclose the limitations of claim 4 as described above. Luck also discloses performing the method steps for a second specific planet gear the plurality of planet gears being different from the specific planet gear of the plurality of planet gears, wherein the processor establishes a second gear-specific vibration profile for the second specific planet gear (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5).
Regarding claim 7: Luck and Ricci disclose the limitations of claim 4 as described above. Luck also discloses comprising applying teeth- specific time windows to obtain vibration data for a specific tooth of the specific planet gear of the plurality of planet gears (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”)
Regarding claim 12: Luck discloses a method for obtaining vibration data for a plurality of rotating mechanical components engaged in a periodic rotation within a mechanical system (Luck fig 1, claim 1), the method comprising: 
generating, via a respective sensor of a plurality of MSP sensors, a respective MSP sensor signal to be received at a processor, the respective MSP sensor signal being indicative of successively detected vibrations from the plurality of rotating mechanical components as detected by each respective vibration sensor of the plurality of vibration sensors (Luck Fig 1, Description “determining damage, wear and / or imbalance in a transmission designed as a gear transmission, in particular an epicyclic gearbox” “Measurement curve for a rotating transmission part of the transmission, e.g. a sun gear or at least one planet gear of a planetary gear, is detected”), being attached along a surface of an exterior of the mechanical elements (Luck fig 1), the plurality of vibration sensors being spaced apart from each other along a path of the periodic rotation of the mechanical elements (Luck ref Se1-Se5);
applying via the processor, a plurality of respective synchronous time windows to each of the plurality of vibration sensor signals to identify respective sets of associated vibration data bins for each respective rotating mechanical component (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis); and 
aggregating via the processor the respective sets of associated vibration data bins, each vibration data bin being associated with its respective rotating mechanical component of the plurality of rotating mechanical components (Luck description “The respective signal profile is representative of one certain tooth pairing” which the examiner takes to be equivalent to associating with the pairing, and which fits with the Applicant’s own description in the cited 0083 and 00126 of the instant specification as filed)  to generate a plurality of respective vibration profiles, the each vibration profile containing data associated only with the respective mechanical component of the plurality of rotating mechanical components (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” and “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis) (Luck description “The respective signal profile is representative of one certain tooth pairing” which the examiner takes to be equivalent to associating with the pairing, and which fits with the Applicant’s own description in the cited 0083 and 00126 of the instant specification as filed).. 
Luck does disclose the signal is continuous after a triggering (see the quoted section above, but this is not explicitly “a respective time-continuous MSP sensor signal to be received at a processor, the respective time-continuous MSP sensor signal” as provided in the amended claim language.
Ricci discloses a health monitoring system using vibration sensing (see Ricci paragraphs 0521, 0113) which determines conditions of the elements (Ricci 0475, 0378, 0521 and 0543) which explicitly discloses the analysis can be performed using time-continuous signals (Ricci 0410, 0450, 0475). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a time continuous monitoring, such as that in Ricci, in the method of Luck in order to monitor the health of vehicle systems and subsystems and diagnose detected anomalies (Ricci abstract).
Regarding claim 13: Luck and Ricci disclose the limitations of claim 12 as described above. Luck also discloses the respective synchronous time windows are a set of sensor-specific time windows, each time window if the plurality of respective synchronous time windows spanning a sensing period of time when a single mechanical component is within a sensing range of a single vibration sensor; each synchronous time window of the set of sensor-specific time windows being associated with a different sensor (Luck ref Se1- Se5); and each respective synchronous time window of the plurality of respective synchronous time windows occurs at a plurality of different specific times; wherein each vibration sensor of the plurality of vibration sensors detects successive vibration data for a single designated mechanical component of the plurality of rotating mechanical components common to each synchronous time window of the plurality of respective synchronous time windows during its associated time window of the set of sensor-specific time windows (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).
Regarding claim 14: Luck and Ricci disclose the limitations of claim 13 as described above. Luck also discloses calculating the plurality of respective synchronous time windows as a function of a location of each vibration sensor of the plurality of vibration sensors, a rotation speed of each single designated mechanical component of the plurality of rotating mechanical components common to each respective synchronous time window of the plurality of respective synchronous time windows, and a geometry and spatial arrangement of mechanical components  (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).
Regarding claim 15: Luck and Ricci disclose the limitations of claim 12 as described above. Luck also discloses resampling the respective sets of associated vibration data bins over a plurality of rotations of each single designated mechanical component of the plurality of rotating mechanical components common to each respective synchronous time window of the plurality of respective synchronous time windows (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis”).
Regarding claim 16: Luck and Ricci disclose the limitations of claim 15 as described above. Luck also discloses averaging the resampled vibration data bins obtained from a single sensor across multiple rotations of each single designated mechanical component of the plurality of rotating mechanical components common to each respective synchronous time window of the plurality of respective synchronous time windows over multiple time periods to obtain a time-averaged vibration profile for each respective mechanical component of plurality of rotating components (Luck description “Via the ensemble-averaged measured values or measured value profiles, which the sensor devices Sei to Se5 at the fixed ring gear H”).
Regarding claim 17: Luck and Ricci disclose the limitations of claim 15 as described above. Luck also discloses scaling the respective sets of associated vibration data bins by a sensor-specific factor, wherein vibration data from each vibration sensor of the plurality of vibration sensors is normalized in relation to other vibration sensors of the plurality of vibration sensors (Luck description “In this case, in a first method step A1, the phase relationship of the gearwheels of the epicyclic gearbox 100 and thus the triggering time tjR are determined via the phase determination sensor PS. Incidentally, in method step A1, an average value can also be formed for the selection of the possible tooth combinations via the measuring points of the sensor devices Sei to Se5 in order to mittein the influence of the teeth of the ring gear H, at which a deformation and structure-borne noise is measured during operation of the epicyclic gear 100 , In a subsequent method step A2, then, at the trigger times, a detection of the measurement signals or measured values or measured value profiles including the summation in the signal sequence memory SVS takes place. At the same time, an increase in the respective counter reading (possibly of a plurality of tooth-specific and / or error-specific counter readings) takes place in the counter memory ZS in order to store the number of measurements made”).
Regarding claim 18: Luck and Ricci disclose the limitations of claim 12 as described above. Luck also discloses each single designated mechanical component common to each synchronous time window is a planet gear, and the sensors are vibration sensors configured to detect vibrations from the planet gears, and wherein the method comprises generating at the processor a vibration profile for each planet gear (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5).
Regarding claim 19: Luck and Ricci disclose the limitations of claim 18 as described above. Luck also discloses applying teeth- specific time windows to obtain vibration data for a plurality of specific teeth of each specific planet gear (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).

Response to Arguments
Applicant’s arguments with respect to the 102/103 rejections have been fully considered but they are not persuasive. Luck does disclose “The respective signal profile is representative of one certain tooth pairing” which the examiner takes to be equivalent to associating with the pairing, and which fits with the Applicant’s own description in the cited 0083 and 00126 of the instant specification as filed. Further, the applicant is defining an element as “a planet gear” in their argument, but the claim only states an element. The Examiner maintains that a pairing of teeth may be interpreted to be an element. Therefore the reference does anticipate claim 21, and the combination of Luck and Ricci renders obvious claims 1 and 12 as described in the rejections above. Where the Applicant to amend the claim to more distinctly define the element (similar to the arguments presented regarding how Figure 5 shows the “only” language now included in the claim) further consideration would be required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896